Title: To Benjamin Franklin from Henry Grand, [18 June? 1783]
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


          
            Sir
            Wednesday Morn. [June 18, 1783?]
          
          I was thinking you might perhaps be desirous to see la Procession du Bon Dieu, a most
            magnificent Shew, with an excellent Band of Martial Musik & as they are to make a
            full Stop at St. Joseph our house is the very best place to enjoy that Sight. Not Knowing precisely what time they’ll begin
            their March between 11 & 1 o.Clock, I think the first is the hour for coming.
          That will not prevent your being back at Passy at ½ past one or 2 at latest.
          
          I Should have done my self the honour of waiting upon you personally were it not that I
            just begin to be convalessent & that am not Strong enough yet.
          I crave to be Kindly remembered to your grand Son & that you will believe me with
            due Respect Sir Your most obedt. & most humble servt.
          
            Hy. Grand
            To morrow Thursday is the Fête & Procession du bon
              Dieu.
          
         
          Addressed: The Honourable / Doctor
            Franklin / Passy.
          Notation: Henry Grand.
        